Mr. Justice MacLeary
delivered the opinion of the court.
A history of this case is found in the opinion of the court, rendered on the appeal taken from the judgment, followed by the decision and judgment of this court, on the 18th of March last. . That record was filed in this court, on the 14th *407of November, 1907, under No. 213, and the present record was filed herein, on the 3d of April, under No. 270. The judgment of this court, at that time had already been rendered, more than two weeks before, reversing the judgment of the District Court of Humacao, rendered in this case, on the 31st of August, 1907, and rendering the judgment of this court, in favor of the plaintiff and appellant, granting all the relief prayed for. It was then entirely unnecessary to file this appeal, in this court, on the 3d of April, seeking to set aside the order, refusing the new trial, as full relief had already been granted the appellant and no new trial was necessary. Of course, under the views taken by this court, in the opinion and judgment herein rendered, a new trial should have been granted. But, inasmuch as the judgment of this court, rendered herein on the 18th of March last, is definitive, and settles all the questions involved, no new trial is necessary, and this appeal should be dismissed.

Dismissed.

Mr. Chief Justice Quiñones and Justices Hernández, Figue-ras and Wolf concurred.